Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 1 of 15 PageID: 1



Qinyu Fan, Esq.
Hang & Associates, PLLC
136-20 38th Avenue, Suite 10G
Flushing, NY 11354
Tel: (718) 353-8588
Fax: (718) 353-6288
Email: qfan@hanglaw.com
Attorney for Plaintiff and proposed FLSA Collective

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------X
Luis Lema, individually
and on behalf of all others similarly situated,

                                   Plaintiffs,
                                                                 Case No.:

                          -against-
                                                                COLLECTIVE ACTION
Petros & Son’s, Inc. of Ewing N.J. d/b/a Ewing Diner,              COMPLAINT
Petros Grumitsaris a/k/a Peter, and Peter Kritsikokas,


                                    Defendants.
-----------------------------------------------------------X


        Plaintiff, Luis Lema, by and through his undersigned attorneys, brings this complaint

against the Defendants Petros & Sons, Inc. of Ewing N.J. d/b/a Ewing Diner, Petros Grumitsaris

a/k/a Peter, and Peter Kritsikokas (collectively “Defendants”), allege and show the Court the

following:

                                             INTRODUCTION


        1.       This action is brought by Plaintiff, on behalf of himself as well as all other

employees similarly situated, against Defendants for alleged violations of the Federal Labor

Standards Act, (“FLSA”) 29 U.S.C. §§ 201 et seq., and of the New Jersey State Wage and Hour



                                                        1
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 2 of 15 PageID: 2



Law, NJSA§34:11-56 et seq. (hereinafter “NJWHL”), arising from Defendants’ various willful

and unlawful employment policies, patterns and/or practices.

       2.      Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NJWHL by engaging in a pattern and practice

of failing to adequately pay its employees, including Plaintiff, overtime compensation for all hours

worked over forty (40) each workweek.

       3.      Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid overtime wages, (2) liquidated damages, (3) prejudgment and post-

judgment interest; and (4) attorneys’ fees and costs.

       4.      Plaintiff further alleges pursuant to New Jersey State Wage and Hour Law

(“NJWHL”) that he is entitled to recover from the Defendants: (1) unpaid overtime compensation,

(2) liquidated damages equal to the unpaid overtime, (3) prejudgment interest, (4) post-judgment

interest, and (5) attorney’s fees and costs.

                                 JURISDICTION AND VENUE

       5.        This Court has original federal question jurisdiction over this controversy under

29 U.S.C. §216(b), 28 U.S.C. §1331, and has supplemental jurisdiction over the New Jersey State

Law claims pursuant to 28 U.S.C. §1367(a).

       6.      Venue is proper in the District of New Jersey pursuant to 28 U.S.C. §§1391(b) and

(c), because Defendants conduct business in this District, and the acts and omissions giving rise to

the claims herein alleged took place in the jurisdiction of this District.

                                               PLAINTIFF




                                                   2
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 3 of 15 PageID: 3



       7.     From on or around October 1, 2017 to on or around April 21, 2019, Plaintiff Luis

Lema was employed as a cook in Defendants’ restaurant located at 1099 Parkway Ave., Ewing,

NJ 08628.

       8.     Plaintiff’s daily duties include chef helper, dishwasher, stock boy, and more.

                                       DEFENDANTS

Corporate Defendant
      9.     Defendant Petros & Son’s, Inc. of Ewing N.J. trading as Ewing Diner (hereinafter

“Ewing Diner”) is a corporation incorporated under the laws of New Jersey and has its registered

office at 1148 River Road, W. Trenton, NJ 08628.

       10.    Upon information and belief, Corporate Defendant has about 10 employees.

       11.    Upon information and belief, Corporate Defendant at all relevant times is a business

engaged in interstate commerce that has gross sales in excess of Five Hundred Thousand Dollars

($500,000) per year.

       12.    Upon information and belief, Corporate Defendant purchased, and handled goods

moved in interstate commerce. For instance, Corporate Defendant has employees who handled

and worked on goods moved in interstate commerce such as flour and food supplies.

       13.    At all relevant times, Corporate Defendant was, and continues to be, an “enterprise

engaged in commerce” within the meaning of FLSA.

Owner/ Operator Defendants

       14.    Upon information and belief, Defendant Petros Gromitsaris a/k/a Peter is the owner,

chief executive officer, and/or managing agent of Defendant Corporation and participated in the

day-to-day operations of Defendant Corporation.

       15.    Upon information and belief, Defendant Petros Gromitsaris determined the wages

and compensation of the employees of Defendants, including Luis Lema, and established work

                                               3
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 4 of 15 PageID: 4



schedules and workload of the employees, maintained employee records, and had the authority to

hire and fire employees.

       16.    Defendant Petros Gromitsaris acted intentionally and maliciously, and is an

employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R.

§791.2; NJWHL §34:11-4.1 and the regulations thereunder; and is jointly and severally liable with

Defendant Corporation.

Peter Kritsikokas

   17. Upon information and belief, Defendant Peter Kritsikokas is the owner, chief executive

       officer, and/or managing agent of Defendant Corporation and participated in the day-to-

       day operations of Defendant Corporation.

   18. Upon information and belief, Defendant Peter Kritsikokas determined the wages and

       compensation of the employees of Defendants, including Luis Lema, and established the

       type of work to be completed by employees.

   19. Defendant Peter Kritsikokas acted intentionally and maliciously, and is an employer

       pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R.

       §791.2; NJWHL §34:11-4.1 and the regulations thereunder; and is jointly and severally

       liable with Defendant Corporation.

   20. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

       conditions have been waived.

                     FLSA COLLECTIVE ACTION ALLEGATIONS

   21. Plaintiff brings this action individually and on behalf of all other and former non-exempt

       employees who have been or were employed by the Defendants at their restaurant locations

       for up to the last three (3) years, through entry of judgment in this case (the “Collective


                                                4
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 5 of 15 PageID: 5



     Action Period”) (the “Collective Action Members”). Upon information and belief, the

     Collection Action Members are so numerous the joinder of all members is impracticable.

     The identity and precise number of such persons are unknown, and the facts upon which

     the calculations of that number may be ascertained are presently within the sole control of

     the Defendants. Upon information and belief, there are more than 8 Collective Action

     members, who have worked for or have continued to work for the Defendants during the

     Collective Action Period, most of whom would not likely file individual suits because they

     fear retaliation, lack adequate financial resources, access to attorneys, or knowledge of their

     claims. Therefore, Plaintiff submits that this case should be certified as a collection action

     under the FLSA, 29 U.S.C. §216(b).

  22. Plaintiff will fairly and adequately protect the interests of the Collective Action Members,

     and have retained counsel that is experienced and competent in the field of employment

     law and class action litigation. Plaintiff has no interests that are contrary to or in conflict

     with those members of this collective action.

  23. This action should be certified as a collective action because the prosecution of separate

     actions by individual members of the collective action would risk creating either

     inconsistent or varying adjudication with respect to individual members of this class that

     would as a practical matter be dispositive of the interest of the other members not party to

     the adjudication, or subsequently impair or impede their ability to protect their interests.

  24. A collective action is superior to other available methods for the fair and efficient

     adjudication of this controversy, since joinder of all members is impracticable.

     Furthermore, inasmuch as the damages suffered by individual Collective Action Members

     may be relatively small, the expense and burden of individual litigation makes it virtually


                                               5
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 6 of 15 PageID: 6



     impossible for the members of the collective action to individually seek redress for the

     wrongs done to them. There will be no difficulty in the management of this action as a

     collective action.

  25. Questions of law and fact common to members of the collective action predominate over

     questions that may affect only individual members because Defendants have acted on

     grounds generally applicable to all members. Among the questions of fact common to

     Plaintiff and other Collective Action Members are:

     a. Whether the Defendants employed Collective Action members within the meaning of

     the FLSA;

     b. Whether the Defendants’ violations of the FLSA are willful as that terms are used within

     the context of the FLSA; and,

     c. Whether the Defendants are liable for all damages claimed hereunder, including but not

     limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

     and attorneys’ fees.

  26. Plaintiff knows of no difficulty that will be encountered in the management of this litigation

     that would preclude its maintenance as a collective action.

  27. Plaintiff and others similarly situated have been substantially damaged by Defendants’

     unlawful conduct.

                                  STATEMENT OF FACTS

  28. Defendants committed the following alleged acts knowingly, intentionally and willfully.

  29. Defendants knew that the nonpayment of minimum wage and overtime pay would

     financially injure Plaintiff and similarly situated employees and violate state and federal

     laws.


                                                6
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 7 of 15 PageID: 7



  30. From on or around October 1, 2017 to on or around April 21, 2019, Plaintiff Luis Lema

     was employed as a dish washer, stock boy, and chef helper in Defendants’ restaurant

     located at 1099 Parkway Ave., Ewing, NJ 08628.

  31. Plaintiff Lema’s job duties includes helping the chef, stocking, dish washing, and

     performing other side work including organizing the inventories.

  32. Upon information and belief, Defendant Petros Gromitsaris known as "Peter” to Plaintiff,

     is the owner/member of Ewing Diner, and maintains active operational control over Ewing

     Diner, including, without limitation to hiring and firing employees, supervising and

     controlling the employees, setting their work schedule, determining their rates of

     compensation and methods of payment, handling payrolls, and maintaining employee

     records.

  33. Defendant Petros Gromitsaris controlled and determined the work schedule of Plaintiff

     Luis Lema.

  34. Defendant Petros Gromitsaris determined the rates of compensation of Plaintiff Luis Lema

     and methods of payment.

  35. Defendant Petros Gromitsaris handled wage payments to Plaintiff Luis Lema and

     maintained his employment records.

  36. Plaintiff worked five days per week. From approximately October 1, 2017 to on or around

     April 21, 2019. On Monday and Tuesday Plaintiff worked from 9:00 am to 6:00pm, and

     Friday to Sunday he worked from 9:00 am to 7:00pm. Plaintiff was not able to take meal

     breaks during each shift, and when he could catch a break between works, each break lasts

     about 5 to 10 minutes. Plaintiff Luis Lema therefore worked seventy (70) hours per week.




                                             7
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 8 of 15 PageID: 8



  37. For Plaintiff Lema’s employment with Defendants from October 1, 2017 to on or around

     January 1, 2019, Plaintiff was paid at $10.00 per hour regardless the number of hours he

     actually worked each week. From January 1, 2019 to on or around March 19, 2019, Plaintiff

     was paid at $11.00 per hour regardless the number of hours he actually worked each week.

     From March 19, 2019 to April 21, 2019, Plaintiff was paid $12.00 per hour.

  38. Throughout his employment with Defendants, Plaintiff Lema was not compensated for all

     hours worked above forty (40) in each workweek according to state and federal laws as he

     did not receive the time and half of his regular rate for all hours worked in excess of 40

     hours in any given week.

  39. Throughout his employment with Defendants, Plaintiff Lema was not overtime-exempt

     under federal and state laws.

  40. Upon information and belief, Defendants failed to keep full and accurate records of

     Plaintiff Lema’s hours and wages. The hours reflected on Plaintiff’s pay stubs do not

     represent the number of hours he actually worked.

                                STATEMENT OF CLAIMS

                                         COUNT I.

              [Violations of the Fair Labor Standards Act—Overtime Wage
                 Brought on behalf of the Plaintiff and the FLSA Collective]

  41. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

     set forth herein.

  42. At all relevant times, upon information and belief, Defendants have been, and continue to

     be, “employers” engaged in interstate “commerce” and/or in the production of “goods” for




                                              8
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 9 of 15 PageID: 9



     “commerce,” within the meaning of the FLSA, 29 U.S.C. §207(a). Further, Plaintiff is

     covered within the meaning of FLSA, U.S.C. §207(a).

  43. At all relevant times, Defendants employed “employees” including Plaintiff, within the

     meaning of FLSA.

  44. Upon information and belief, at all relevant times, Defendants have had gross revenues in

     excess of $500,000.

  45. The FLSA provides that no employer engaged in commerce shall employ a covered

     employee for a work week longer than forty (40) hours unless such employee receives

     compensation for employment in excess of forty (40) hours at a rate not less than one and

     one-half times the regular rate at which he or she is employed, or one and one-half times

     the minimum wage, whichever is greater. 29 USC §207(a).

  46. The FLSA provides that any employer who violates the provisions of 29 U.S.C. §207 shall

     be liable to the employees affected in the amount of their unpaid overtime compensation,

     and in an additional equal amount as liquidated damages. 29 U.S.C. §216(b).

  47. Here, Plaintiff was paid a fixed rate of $10.00 per hour regardless the number of hours he

     actually worked each week from October 1, 2017 to on or around January 1, 2019. From

     January 1, 2019 to on or around March 19, 2019, Plaintiff was paid at $11.00 per hour

     From March 19, 2019 to April 21, 2019, Plaintiff was paid $12.00 per hour. Thus, during

     the employment, Plaintiff was paid at a fixed rate regardless the number of hours he

     actually worked. In this way, for the hours Plaintiff worked over forty(40) a week, Plaintiff

     was compensated at his or her regular hourly rate, while the FLSA requires a compensation

     at a rate not less than one and one-half times the regular rate at which he or she is employed.




                                               9
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 10 of 15 PageID: 10



   48. Therefore, at all relevant times, Defendants had, and continue to have, a policy of practice

      of refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff

      and Collective Action Members for all hours worked in excess of forty (40) hours per

      workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§201, et

      seq., including 29 U.S.C. §§207(a)(1) and 215(a).

   49. The FLSA and supporting regulations required employers to notify employees of

      employment law requirements. 29 C.F.R. §516.4.

   50. Defendants willfully failed to notify Plaintiff and FLSA Collective of the requirements of

      the employment laws in order to facilitate their exploitation of Plaintiff and FLSA

      Collectives’ labor.

   51. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

      by their failure to compensate Plaintiff and Collective Class Members the statutory

      overtime rate of time and one half for all hours worked in excess of forty (40) per week

      when they knew or should have known such was due and that failing to do so would

      financially injure Plaintiff and Collective Action members.

   52. For the above reasons, Plaintiff is entitled to an award for his or her unpaid overtime

      compensation required by the FLSA, and the liquidate damage equal to this amount.

                                        COUNT II.
               [Violation of New Jersey Wage and Hour Law—Overtime Pay
                                Brought on behalf of Plaintiff]

   53. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

      set forth herein.

   54. NJWHL 12:56-6.1 provides that, for each hour of working time in excess of 40 hours in

      any week, except for those exemptions set forth in N.J.S.A. 34:11-56a4 or as provided in


                                               10
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 11 of 15 PageID: 11



       N.J.A.C. 12:56-7.1, every employer shall pay to each of his or her employees, wages at a

       rate of not less than 1 and ½ times such employee’s regular hourly wage.

   55. The NJWHL and supporting regulations required employers to notify employees of

       employment law requirements. NJWHL 8:43E-8.6 et seq.

   56. Here, as discussed above, Plaintiff, during the employment, was paid at a fixed rate

       regardless the number of hours he actually worked. In this way, for the hours Plaintiff

       worked over forty(40) a week, Plaintiff was only compensated at his or her regular hourly

       rate, while the NJWHL requires a compensation at a rate not less than one and one-half

       times the regular rate at which he or she is employed.

   57. At all relevant times, Defendants had a policy and practice of refusing to pay the overtime

       compensation to Plaintiff at time and one half times the regular rate the Plaintiff in violation

       of New Jersey Wage and Hour Law.

   58. Defendants’ failure to pay Plaintiff adequate compensation was not in good faith.

   59. By failing to pay Plaintiff and the Collective Class Members, the Plaintiff and the

       Collective Class Members are entitled to recover from Defendants their full unpaid

       overtime pay, damages for unreasonably delayed payment of wages, liquidated damages,

       reasonable attorneys’ fees and costs and disbursement of the action pursuant to NJWHL

       §§34:11-56a et seq.




                              PRAYER FOR RELIEF
       WHEREFORE, Plaintiff, on behalf of himself, and the FLSA Collective Plaintiffs,

respectfully requests that this Court enter a Judgment providing the following relief:




                                                 11
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 12 of 15 PageID: 12



a)      Authorizing Plaintiff at the earliest possible time to give notice of this collective action, or

that the Court issue such notice, to all persons who are presently, or have up through the extent

allowable under the statute of limitations and including the date of issuance of court-supervised

notice, been employed by Defendants as non-exempt employees. Such notice shall inform them

that the civil notice has been filed, of the nature of the action, of their right to join this lawsuit if

they believe they were denied premium overtime wages;

b)      Certification of this case as a collective action pursuant to FLSA;

c)      Issuance of notice pursuant to 29 U.S.C. §216(b) to all similarly situated members of the

FLSA opt-in class, apprising them of the pendency of this action, and permitting them to assert

timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. §216(b), and appointing Plaintiff and his counsel to represent the Collective

Action Members;

d)      A declaratory judgment that the practices complained of herein are unlawful under

FLSA and NJWHL;

e)      An injunction against Corporate Defendants, its officers, agents, successors, employees,

representatives and any and all persons acting in concert with them as provided by law, from

engaging in each of unlawful practices and policies set forth herein;

f)      Award Plaintiff unpaid wages, and unpaid overtime due under the FLSA and the NJWHL

plus compensatory and liquidated damages;

g)      Award Plaintiff reimbursement of tools of trade under FLSA;

h)      An award of costs and expenses of this action together with reasonable attorneys’ and

expert fees pursuant to 29 U.S.C. §216(b) and NJWHL;

i)      The cost and disbursements of this action;


                                                   12
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 13 of 15 PageID: 13



j)        An award of prejudgment and post-judgment fees; and

k)        Such other and further legal and equitable relief as this Court deems necessary, just, and

proper.

                                       JURY DEMAND
        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by
jury of all issues so triable.




Dated: Flushing, New York
       August 2, 2019

                                                       Respectfully Submitted,

                                                       HANG & ASSOCIATES, PLLC


                                                       By: _____s/_Qinyu Fan ____________
                                                       Qinyu Fan, Esq.
                                                       136-20 38th Ave. Suite 10G
                                                       Flushing, NY 11354
                                                       Tel: (718) 353-8588
                                                       Fax: (718) 353-6288
                                                       E-mail: qfan@hanglaw.com
                                                       Attorneys for Plaintiff(s)




                                                  13
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 14 of 15 PageID: 14




                              Exhibit 1




                                     14
Case 3:19-cv-16457-MAS-ZNQ Document 1 Filed 08/07/19 Page 15 of 15 PageID: 15




                                     15
